Citation Nr: 1430623	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a disability of the right wrist, hand, and fingers. 

3.  Entitlement to service connection for a disability of the left wrist, hand and fingers. 

4.  Entitlement to service connection for a neck disability. 

5.  Entitlement to service connection for a left elbow disability. 

6.  Entitlement to service connection for a right elbow disability. 

7.  Entitlement to service connection for gout. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

9.  Entitlement to service connection for a right knee disability. 

10.  Entitlement to service connection for inner ear/equilibrium disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1973 and in the U.S. Coast Guard from March 1975 to August 1994 (according to DD 214). 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the claims folder. 


The Board previously remanded these issues for further development in July 2011.  The case has now been returned to the Board for appellate review.   

The issue of entitlement to service connection for a right shoulder disability was also remanded by the Board in July 2011.  However, a subsequent rating decision in October 2012 granted service connection for rotator cuff tendonitis of the right shoulder.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

As noted in the prior Board remand, the issues of service connection for the residuals of rib fractures and service connection for squamous cell carcinoma of the throat have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that with the exception of an October 2013 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for right knee disability and inner ear/equilibrium disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's retirement from service.

2.  A disability of the right wrist, hand and fingers is not shown to be causally or etiologically related to any disease, injury, or incident in service, and carpal tunnel syndrome did not manifest within one year of the Veteran's discharge from service.

3.  A disability of the left wrist, hand and fingers is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis of the left carpometacarpal joint and carpal tunnel syndrome did not manifest within one year of the Veteran's discharge from service.

4.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's retirement from service.

5.  A left elbow disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of a right elbow disability for VA purposes.  

7.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of gout for VA purposes.  

8.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of GERD for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a disability of the right wrist, hands and fingers have not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for a disability of the left wrist, hands and fingers have not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for a neck disability have not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

5.  The criteria for service connection for a left elbow disability have not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  The criteria for service connection for a right elbow disability have not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 
  
7.  The criteria for service connection for gout have not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

8.  The criteria for service connection for GERD have not met.  38 U.S.C.A.  §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in June 2005 that fully addressed all notice elements and was sent prior to the initial July 2006 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, another pre-rating letter sent in March 2006 informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment, post-service reports of private treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record.  Nevertheless, these records are silent with respect to any outstanding medical evidence.  

Additionally, the Veteran was afforded VA examinations in August 2011, September 2011 and October 2011.  The Board finds that the VA examinations with  opinions are adequate because, as shown below, it based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in April 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2011 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in July 2011 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the July 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2011 remand directed the AOJ to send a letter to the Veteran that he provide authorization so that post-service treatment records, specifically records from Dr. B.C.D., could be obtained.  The AOJ sent such letter in July 2011; however, to date, the Veteran has not responded.  Moreover, the AOJ was also directed to schedule the Veteran for appropriate VA examinations to address the etiology of the disabilities on appeal.  As noted above, the Veteran was afforded VA examinations with opinions in August 2011, September 2011 and October 2011 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the July 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In weighing credibility of lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Shoulder Disability

The Veteran is seeking service connection for a left shoulder disability.  At the Board hearing, while he denied a specific injury to the left shoulder in service, he reported experiencing pain in service that has continued to the present.  The Veteran further testified that he had the rotator cuffs repaired on both his shoulders since service. 

Service treatment records show a report of occasional left shoulder bursitis on a physical examination in March 1986.  However, on physical examination, the upper extremities were evaluated as clinically normal.  The Veteran also reported shoulder arthritis on a December 1989 Dental Questionnaire, although he did not specify left or right.  Moreover, a follow up medical history dated in April 1991 only reported right shoulder bursitis.  Importantly, the Veteran's March 1993 service examination prior to retirement again showed that the Veteran's upper extremities were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran again reported bursitis and shoulder pain; however the examiner's notations indicate that these statements refer to the right shoulder.  The history is silent with respect to any complaints pertaining to the left shoulder.  
Post service treatment records from Dr. B.C.D. include a September 2006 statement that noted that the Veteran had an injury to his shoulder in May 2001.  MRI of the left shoulder showed partial tear supraspinatous portion of the left rotator cuff and hypertrophic arthritis change of the AC joint in the left shoulder.  

Given the Veteran's assertions of ongoing pain and symptoms since service, the Board remanded this case to obtain a VA examination with medical opinion, which was performed in September 2011.  The claims file was reviewed.  After examining the Veteran and reviewing the claims file, the examiner diagnosed rotator cuff tendonitis, left shoulder, and opined that it was less likely as not that a causal relationship can be established between service and the current left shoulder condition.  The examiner rationalized that there was very little clinical information in the active duty medical records other than a reference of occasional bursitis of the left shoulder.  There was no actual treatment or linear documentation to establish a sufficient degree of severity to establish a biologic gradient.  Natural aging and degeneration of the rotator tendon was a condition that commonly leads to rotator cuff tendonitis.  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for a left shoulder disability is not warranted as there is no competent evidence linking any such disability to service.  While service treatment records include references to left shoulder bursitis, as pointed out by the VA examiner, the records are completely silent with respect to any clinical treatment.  Importantly, the Veteran's March 1993 retirement examination showed that the Veteran's upper extremities were evaluated as clinically normal.  Moreover, while he reported problems with his right shoulder in his contemporaneous medical history, he was completely silent with respect to any symptoms pertaining to the left shoulder.  Importantly, the September 2011 VA examiner clearly found that the Veteran's left shoulder disability, diagnosed as rotator cuff tear, was not related to service and offered a detailed rationale for this finding.  There is no medical evidence of record to refute this opinion.  

In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Further, as there is no evidence of arthritis in the left shoulder within one year of retirement, the service incurrence of arthritis may not be presumed.  In this regard, the first competent medical evidence of any arthritis is an August 2001 MRI, which was almost seven years after the Veteran's retirement.  

Nevertheless, as arthritis is one of the enumerated disease listed in 38 C.F.R. § 3.309, a continuity of symptoms may be used to establish service connection.  See Walker, supra.  In the instant case, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible.  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  Importantly, the Veteran's retirement examination revealed a right shoulder disability and while he reported right shoulder bursitis in his contemporaneous medical history, he was silent with respect to any left shoulder problems.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  It would be reasonable to assume that if he was experiencing left shoulder problems at that time, he would have reported them.  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made approximately 11 year after his service retirement and in connection with his claim for VA benefits.  

Moreover, the first post-service evidence of a left shoulder disability is a notation in the September 2006 statement from Dr. B.C.D. that indicated that the Veteran injured his shoulder in May 2001, approximately seven years after service.  There is no medical evidence of an injury to the shoulder prior to this date and the private examiner does not mention any prior injury.  If the Veteran had indeed suffered a previous shoulder injury or symptoms, it would be reasonable to assume that he would have reported when seeking treatment and the examiner would have noted any observations in the clinical record.  Rucker, supra; Williams, supra.  
Likewise, the first report of a left shoulder disability related to service was when the Veteran filed his initial claim in June 2005, 11 years after his retirement from service.  Again, it would be reasonable to assume that if he had been experiencing ongoing left shoulder pain since service, he would have reported it sooner.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has a left shoulder disability that began in service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish continuity of symptomatology such as to serve as a basis for a grant of service connection.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the absence of a left shoulder disability noted on service retirement physical, the Veteran's assertion of not having a specific left shoulder disability in service, the fact that his post-service treatment records are negative for any complaints referable to a shoulder injury or any such residuals for approximately seven years after his service retirement, and the first indication by the Veteran that he had a left shoulder disability related to service to be 11 years after retirement in conjunction with his pending claim to be persuasive evidence against his claim.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a left shoulder disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Disabilities of the Right and Left Wrists, Hands and Fingers 

As to the Veteran's claims for service connection for right and left wrists, hands and fingers, the Veteran testified that he was seen a few times for pain while on active duty and was even given a brace to wear.  The Veteran testified that he has pain, numbness and stiffness in both hands, more so in the right.  He was a clerk/administrative personnel in service and began experiencing problems in the 1980s with an "electric shock" feeling in the wrist during certain movements and he now had been told that he has carpal tunnel syndrome.  He again asserted that his symptoms had been ongoing since service.  

Service treatment records showed that in January 1976, the Veteran injured his 3rd digit on the left hand.  However, an x-ray was negative.  Subsequently, the Veteran reported arthritis in the hands in December 1989 and October 1993 Dental Health Questionnaires.  The Veteran also reported an earlier right thumb injury that continued to give him problems in June 1987.  Importantly, the Veteran's March 1993 retirement examination showed that the Veteran's upper extremities were evaluated as clinically normal and the Veteran's contemporaneous medical history was silent with respect to any complaints pertaining to the wrists, hands or fingers.  However, a July 1994 treatment record again showed that the  Veteran reported bilateral hand discomfort.  However, no diagnosis was given with respect to the hands.  

Post service, in Dr. B.C.D.'s summary of treatment, he reports treating the Veteran for carpal tunnel in June 2005.  He did not specify whether the carpal tunnel was right, left or bilateral.

Again, the first post service evidence of any wrist, hand or finger disability related to service was when the Veteran filed his current claim in June 2005.  Nevertheless, given his reports of ongoing symptoms, this issue was also remanded for VA examination.  

The September 2011 examination report showed that the Veteran was diagnosed with bilateral carpal tunnel syndrome and degenerative arthritis of the left carpometacarpal joint.  Importantly, no impairment of the fingers and thumbs were found on examination.  The examiner opined that there was insufficient evidence in the medical record to establish a causal relationship between service and the current wrist conditions.  It was less likely than not that a causal relationship exists.  There was insufficient evidence on chart to establish ongoing condition and lack of longitudinal record.  The onset of carpal tunnel syndrome is multifactorial, and usually occurs gradually without trauma or preexisting injury.  Spontaneous onset is more consistent with usual clinical picture.  With respect to the degenerative arthritis of the left carpometacarpal joint, the examiner opined that this condition was usually associated with middle age and was seldom related to a traumatic event.  This specific finding was not noted in the medical records and it was less likely as not related to service.  The examiner observed that the Veteran had an injury to the right thumb MP joint, but that joint was normal on examination, include stress of ligaments for instability.  

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for a right and left wrist, hand and fingers disability is not warranted as there is no competent evidence linking any current disability to service.  Although the Veteran reported wrist pain and alleged arthritis while in service, there is no clinical treatment or diagnosis of a disability.  Further, while service treatment records note left third digit pain as well an injury to the right thumb MP joint, as pointed out by the VA examiner, there were no current objective findings with respect to any of the fingers or thumbs.  Importantly, the Veteran's March 1993 retirement examination showed that the Veteran's upper extremities were evaluated as clinically normal.  Moreover, the Veteran was completely silent with respect to any symptoms pertaining the wrists, hands and fingers.  Although he subsequently reported bilateral hand discomfort in July 1994, no diagnosis was made at that time.  Significantly, after examining the Veteran and reviewing the claims file, the VA examiner diagnosed bilateral carpal tunnel syndrome and arthritis of the left carpometacarpal joint and he clearly determined that these disabilities were not related to service and provided a detailed rationale for these findings.  The examiner did not diagnosis any other disabilities of the wrists, hands or fingers.  Moreover, there is no other medical evidence of record to refute this opinion. 

Again, in the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Further, as there is no evidence of arthritis or an organic diseases of the nervous system within one year of retirement, the service incurrence of these disabilities may not be presumed.  In this regard, the first competent medical evidence of any organic disease of the nervous system is the summary by Dr. B.C.D., which indicated a finding of bilateral carpal tunnel syndrome in June 2005, which was almost 11 years after the Veteran's retirement.  Moreover, there is no evidence of arthritis of the left carpometacarpal joint until the September 2011 VA examination.  

Nevertheless, as organic disease of the nervous system and arthritis are enumerated diseases listed in 38 C.F.R. § 3.309, a continuity of symptoms may be used to establish service connection.  See Walker, supra.  The Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  Importantly, the Veteran's retirement examination revealed no current disabilities of the wrists, hands or finger and in his contemporaneous medical history, he was silent with respect to any such problems, although he noted other problems.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Although the Veteran subsequently reported bilateral hand discomfort in July 1995, no diagnosis of any disability was made at that time.  

Importantly, the first post-service evidence of bilateral carpal tunnel is a notation in the September 2006 statement from Dr. B.C.D. that indicated that the Veteran was diagnosed in June 2005, approximately 11 years after service.  There is no medical evidence of any injuries or problems to the wrist, hands and fingers prior to this date and the private examiner does not mention any prior injury.  If the Veteran had indeed suffered a previous injury or symptoms, it would be reasonable to assume that he would have reported it when seeking treatment and the examiner would have noted any observations in the clinical record.  Rucker, supra; Williams, supra.  
Likewise, the first report of any disability related to service was when the Veteran filed his initial claim in June 2005, 11 years after his retirement from service.  Again, it would be reasonable to assume that if he had been experiencing ongoing symptoms since service, he would have reported such symptoms sooner.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has a bilateral wrist, hand and fingers disability that began in service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish continuity of symptomatology such as to serve as a basis for a grant of service connection.

Again, the Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of no objective findings in service, the fact that his post-service treatment records are negative for any complaints referable to any disability for approximately 11 years after his service retirement, and the first indication by the Veteran that he has a wrist, hand or fingers disability related to service to be 11 years after retirement in conjunction with his pending claim to be persuasive evidence against his claim.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for any disability of the right and left wrists, hands and fingers.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Neck Disability

The Veteran is also seeking service connection for a neck disability.  At the Board hearing, the Veteran testified that he began having neck pain while working at a desk in service.  He testified that his neck pain has continued to bother him but he has not sought treatment.

The Veteran's service treatment record are silent with respect to any complaints or injuries with respect to the neck with the exception of the March 1993 medical history that indicated that the Veteran reported a stiff neck since a motor vehicle accident in 1968.  However, the Veteran's March 1993 retirement examination showed that the Veteran's spine was clinically evaluated as normal.  

There are no post service treatment records documenting any sort of treatment for the neck.  This issue was remanded to afford the Veteran a VA examination.  After examining the Veteran and reviewing the claims file, the examiner diagnosed cervical spondylosis.  The examiner observed that the Veteran had a motor vehicle accident prior to enlistment resulting in a transient stiff neck, which resolved prior to enlistment.  Review of the active duty medical records are silent with respect to any cervical spine issues.  There were no encounters or records that could be causally linked to his current cervical spine condition.  The examiner opined that it was less likely as not that the Veteran's claimed spine condition was linked causally to his military service.  He rationalized that there was no significant cervical disorder during enlistment.  Further, the time gap is excessive for a causal relation to exist.  The current disability was much more likely due to normal ageing.  Current medical science supports genetic factors as the major determinant of degenerative spinal disc degeneration.  

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for neck disability is not warranted as there is no competent evidence linking any current disability to service.  Service treatment records are silent with respect to any clinical treatment or diagnosis of a neck disability.  Importantly, the Veteran's March 1993 retirement examination showed that the Veteran's spine  evaluated as clinically normal.  Moreover, the Veteran was completely silent with respect to any neck symptoms in his contemporaneous medical history.  Significantly, after examining the Veteran and reviewing the claims file, the VA examiner diagnosed cervical spondylosis and found that this disability was not related to service and provided a detailed rationale.  There is no competent medical evidence of record to refute this opinion.    
Again, in the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Further, as there is no evidence of arthritis within one year of retirement, the service incurrence of this disability may not be presumed.  In this regard, post service medical evidence is completely silent with respect to any neck disability until the September 2011 VA examination.  

Nevertheless, as arthritis is an enumerated disease listed in 38 C.F.R. § 3.309, a continuity of symptoms may be used to establish service connection.  See Walker, supra.  The Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  Importantly, the Veteran's retirement examination revealed no disability of the neck and in his contemporaneous medical history, he was silent with respect to any such problems.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Again, if he was experiencing such symptoms, it would be reasonable to assume that he would have reported them at that time.  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made approximately 11 year after his service retirement and in connection with his claim for VA benefits.  

Further, there is no post service medical evidence documenting any treatment for the cervical spine.  If the Veteran had indeed suffered a previous injury or symptoms, it would be reasonable to assume that he would have reported when seeking treatment and the examiner would have noted any observations in the clinical record.  Rucker, supra; Williams, supra.  Likewise, the first report of any disability related to service was when he filed his initial claim in June 2005, 11 years after his retirement from service.  Again, it would be reasonable to assume that if he had been experiencing ongoing symptoms since service, he would have reported it sooner.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has a neck disability that began in service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish that a non-chronic neck disability was noted in service and that he had continuity of symptomatology following service, as to serve as a basis for a grant of service connection.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of any disability upon retirement from service, the fact that his post-service treatment records are negative for any complaints referable to any disability for approximately 11 years after his service retirement, and the first indication by the Veteran that he has a neck disability related to service to be 11 years after retirement in conjunction with his pending claim to be persuasive evidence against his claim.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a neck  disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Left Elbow Disability

The Veteran is also seeking service connection for a left elbow disability.  The Veteran has testified that he injured his left elbow in service when he fell while carrying cups of coffee up a ladder.  He further stated that he had experienced left elbow pain since service. 

Service treatment records showed that a July 1994 record documented left olecranon bursitis.  The Veteran reported that he hurt his left elbow in 1977 but had not sought treatment in the past.  The assessment was left olecranon bursitis.  

The post-service treatment summary from Dr. B.C.D. stated that he treated the Veteran for tendonitis in the elbow in November 2004.  However, he does not specify whether he treated the right or left elbow. 

At the September 2011 examination, after examining the Veteran and reviewing the claims file, the examiner diagnosed bursitis of the left elbow and indicated an onset date of September 2011.  The examiner observed that there were minimal findings limited to the left olecranon tip that was tender to palpation.  The examiner continued that there was insufficient linear documentable history to establish a causal relationship.  

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for left elbow disability is not warranted as there is no competent evidence linking any current disability to service.  Although service treatment records showed left olecranon bursitis in July 1994, the first post service evidence of any elbow disability was in November 2004, over ten years after the notation in service, when Dr. B.C.D. indicated he treated the Veteran for tendonitis of the elbow, but did not specify which one.  Significantly, after examining the Veteran and reviewing the claims file, the VA examiner diagnosed bursitis of the left elbow and he clearly determined that this disability was not related to service and provided a detailed rationale for these findings.  Again, there is no other competent medical evidence of record to refute this opinion.  

Again, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Moreover, bursitis and tendonitis are not enumerated diseases listed in 38 C.F.R. § 3.309.  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  

Again, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  Although the July 1994 record documented left olecranon bursitis, it was 10 years before any post service evidence of elbow symptoms.  Moreover, there is no indication in these records that the Veteran reported a prior injury or disability of the left elbow.    Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Again, it would be reasonable to assume that he would have reported ongoing symptoms when seeking treatment and the examiner would have noted any observations in the clinical record.  Rucker, supra; Williams, supra.  
Likewise, the first report of any disability related to service was when he filed his initial claim in June 2005, 11 years after his retirement from service.  Again, it would be reasonable to assume that if he had been experiencing ongoing symptoms since service, he would have reported it sooner.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has left elbow disability that began in service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, they are outweighed by the more probative medical evidence of record.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the fact that his post-service treatment records are negative for any complaints referable to any disability for approximately 10 years after his service retirement, and the first indication by the Veteran that he has a left elbow disability related to service to be 11 years after retirement in conjunction with his pending claim to be persuasive evidence against his claim.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a left elbow disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Elbow, Gout, GERD

The present claim also includes the claims of entitlement to service connection for a right elbow disability, gout and GERD.  As the Board finds below that the Veteran does not currently suffer from any disabilities related to these issues, it has addressed them under the same analysis.  

The Veteran testified that he has continued to have gout flare-ups since service but manages his uric acid levels through diet modifications.  The Veteran also testified that he has taken antacids for many years for reflux and that he was diagnosed with GERD in the 1990's.  He also testified that he injured his right elbow in service while carrying cups of coffee up a ladder. 

Review of the service treatment records showed that a September 1975 treatment record indicated gastrointestinal complaints, rule out ulcer.  Further, a March 1986 medical history indicated that the Veteran had rare arthritis in the MCT joint of his right great toe.  The examiner indicated probably gout.  However, follow up treatment records are silent with respect to any findings of gout or stomach complaints or diagnosis.  Moreover, service treatment records are silent with respect to any complaints or symptoms pertaining to the right elbow.  The Veteran's March 1993 retirement examination showed that feet, upper extremities and abdomen and viscera were all clinically evaluated as normal.  There were no findings with respect to any disabilities of the right elbow, gout or GERD.  The Veteran's contemporaneous report of medical history was also silent with respect to any complaints pertaining to these disabilities.  

There is no post service medical records pertaining to any of these issues.  Again, the first evidence of any disabilities related to service was when the Veteran filed his current claim in June 2005.  

On remand, the Veteran was afforded VA examinations to address these issues.  After reviewing the claims file and examining the Veteran, the September 2011 examiner found no clinical findings or abnormalities with respect to the right elbow.  The examiner observed that a contemporary x-ray of the right elbow was normal.  

Moreover, the Veteran was afforded an examination in August 2011 with respect to his claimed gout and GERD.  After examining the Veteran and reviewing the claims file, the examiner found no objective evidence of gout of the right great toe; asymptomatic.  The examiner also noted that the retirement labs were normal in July 1994.  Further, the post service medical record was silent for diagnosis, management or treatment of gout, including the right great toe.  

The examiner also found that despite subjective complaints, there was no objective evidence of GERD.  The examiner observed that the Veteran had esophageal stricture and dysphagia, status post esophageal dilation.  However, this was not caused by service or claimed GERD.  Rather it was caused by and related to chemoradiation therapy for nonservice-connected pharyngeal carcinoma that was diagnosed in 2007.  The examiner observed that the an upper endoscopy was normal with no evidence of active reflux.  

In an October 2011 addendum, the examiner offered a further opinion with rationale.  She again indicated that despite subjective complaints, there was no objective evidence of gout including gout of the right toe.  She further reported that service treatment records and post service medical records are silent for diagnosis, management or treatment of gout.  In the same addendum, the examiner also found that despite subjective complaints, there was no objective evidence of GERD.  Again, service treatment records and post service medical records are silent for GERD.  There was also no objective evidence of GERD on an August 2011 EGD.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has a right elbow disability, gout or GERD for VA purposes.  Service treatment records are silent for any findings pertaining to the right elbow.  Moreover, although there is one notation indicating gout and another showing a gastrointestinal complaint in service, no clear diagnosis was made for either disorder based on actual laboratory findings or other appropriate medical testing.  Importantly, the remaining active duty records are completely silent for any such findings, including the Veteran's retirement examination and medical history.  Moreover, as pointed out by the VA examiner, the Veteran's lab work, specifically his uric acid, which would have indicated gout, was normal at retirement.  

Significantly, the September 2011 VA examination found no clinical abnormalities of the right elbow and made no diagnosis.  Further, the August 2011 VA examination with addendum also determined that the Veteran did not have gout or GERD and offered a detailed rationale for these opinions.  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient and of high probative value.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

Moreover ,the Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

Nevertheless, in the instant case, there has been no post service medical evidence showing any right elbow disability, gout or GERD.  In sum, there is nothing in the Veteran's medical history that indicates that he has been diagnosed with any such disabilities.  Moreover, in the instant case, based on the VA examination findings, the Veteran has not suffered from a current disability at any point during the course of the appeal or, for that matter, prior to the appeal period.  

Again, when applying the case law discussed above, here, the Veteran is competent to describe symptoms and to report a continuity of symptoms since service.  However, while he can describe symptoms, he is not competent to diagnose a left elbow disability, gout or GERD as certain medical expertise is required.  Clinical findings as well as x-ray evidence is necessary to diagnose a current disability of a joint such as the elbow.  Moreover, with respect to gout, laboratory work must be performed to determine a diagnosis.  Pertaining to GERD, while the Veteran can report subjective complaints, he is not competent to diagnose himself with the condition.  The Board observes that no objective testing has served to substantiate a diagnosis of GERD.  In this case, as noted by the VA examiner, the August 2011 EGD was normal.  Therefore, the Board finds that medical experience is required to diagnose these disabilities and that the Veteran has not shown that he has such experience.  Thus, his contentions that he currently suffers from any of these disabilities are outweighed by the medical evidence of record, specifically, the highly probative VA examination reports.  

In conclusion, the preponderance of the evidence is against service connection for a right elbow disability, gout or GERD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a disability of the right wrist, hand and fingers is denied. 

Service connection for a disability of the left wrist, hand and fingers is denied. 

Service connection for a neck disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a right elbow disability is denied.

Service connection for gout is denied.

Service connection for GERD is denied.  


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

The Board previously remanded the issue of service connection for right knee disability to afford the Veteran a VA examination with etiology opinion, which was done in September 2011.  The examiner opined that the Veteran's current right knee meniscal injury, which was diagnosed in December 2010, was less likely than not to have a causal relationship with military service.  The examiner rationalized that the Veteran had no documentable medical evidence of a right knee disorder while on active duty.  There is no documented medical information until he underwent arthroscopy.  

However, service treatment records do document incidents of right knee pain.  In this regard, in September 1972, the Veteran presented with knee pain for two weeks, however an x-ray at that time was normal.  Again in June 1976, the Veteran had an infected right knee abrasion.  Further, a June 1987 treatment record showed that the Veteran suffered a hyperextensive injury of the right knee while playing softball.  In August 1993, the Veteran again presented with an abrasion on the right leg that occurred during a softball game.  On an October 1993 Dental Health Questionnaire, the Veteran reported occasional pain and arthritis of the knees.  Moreover, in July 1994, the Veteran again reported right knee pain.  The assessment was right patellofemoral syndrome.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given that the examiner did not consider relevant service treatment records, the Board finds that the claims file should be sent to the same examiner for an additional addendum opinion to consider relevant service treatment records.  If the same examiner is not available, or if it is determined that another examination is necessary, the AOJ should schedule another appropriate VA examination.  

Moreover, in the prior July 2011 remand, the Board remanded the Veteran's claim for service connection for inner ear /equilibrium disorder.  The Board noted that the Veteran was treated for seasickness on several occasions in service.  In October 1977 the Veteran reported severe headaches and problems with his ears when the ship rolls.  He further testified that he still gets dizziness or a spinning sensation when he moves his head too fast or stands up quickly.  Therefore, the Board determined that a medical opinion was necessary to determine whether the Veteran currently had an inner ear/equilibrium disorder and whether this condition was related to his complaints in service.  It appears that some testing for traumatic brain injury was done in August 2011 indicating abnormal videonystagmography and posuragraphy tests.  However, based upon review of the claims file, it does not appear that any further examination with opinion was done as directed by the Board.  Thus, in order to comply with the Board's prior remand, this issue must also be returned to the RO to afford the Veteran an appropriate VA examination.  See Stegall, supra

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the same examiner who conducted the September 2011 VA examination of the right knee for an addendum opinion with rationale.  If the same examiner is not available, schedule the Veteran for an orthopedic examination to determine the etiology of any current right knee disability.  

After reviewing the claims file, to specifically include service treatment records documenting right knee complaints, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability) that the Veteran's current right knee disability (a) initially manifested during his active duty service from August 1969 to August 1973 and March 1975 to August 1994; or (b) if arthritis, alternatively manifested within the one-year presumptive period following service, i.e., prior to September 1995. 

A detailed rationale for all opinions proffered should be given.  

2.  Schedule the Veteran for an appropriate medical examination to determine whether he currently has inner ear/equilibrium disorder and the etiology of any diagnosed disability.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  All necessary diagnostic testing and evaluation should be performed.  After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all disabilities pertaining to the inner ear and any equilibrium problems.  Then with respect to each diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability) that any  disorder (a) initially manifested during his active duty service from August 1969 to August 1973 and March 1975 to August 1994; or (b) is otherwise related to this service. 

A detailed rationale for all opinions proffered should be given.  In proffering the opinion, the examiner must consider the pertinent service treatment records documenting complaints of seasickness and the Veteran's statements of pertinent symptomatology since service.   
  
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal in light of the additional evidence.  If the benefits are not granted in full, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


